Title: From Thomas Jefferson to George Hay, 7 August 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Dear Sir
                            
                            Monticello Aug. 7. 07.
                        
                        I inclose you a letter recieved yesterday on the subject of Genl. Presley Nevil, with respect to both him &
                            his son I believe there is no doubt of a participation in Burr’s designs but I suppose that after the issue of the
                            principal trial will be the proper time to decide what subordinate offenders may be laid hold of.
                        I learn by the newspapers that I am to have another subpoena duces tecum for Eaton’s declaration. with
                            respect to my personal attendance higher duties keep me here. during the present & ensuing month I am here to avoid the
                            diseases of tide-water situations, and all communications on the business of my office, by arrangements which have been
                            taken, will be daily recieved and transacted here. with respect to the paper in question, it was delivered to the Attorney
                            Genl. with all the other papers relating to Burr. I have therefore neither that nor any of the others in my possession.
                            possibly the Atty Genl. may have delivered it to you. if not, he has it, & he is the person to whom a subpoena to
                            bring that or any others into court, may be at once addressed. I salute you with friendship and respect.
                        
                            Th: Jefferson
                            
                        
                    